Case 2:20-cv-07175-DMG-SK Document 4 Filed 08/13/20 Page iof2 Page ID #16

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-07175-DMG (SK) Date August 13, 2020

Title Anthony R. Archuleta v. Ko et al.

 

 

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against four Los Angeles County Deputy Sheriffs who work
at the Twin Towers Correctional Facility. (ECF 1 at 3-4). He alleges that they violated his
Eighth Amendment rights by taunting him to commit suicide and then denying him medical
assistance when he tried to commit suicide. (Id. at 3-4, 5-6). He also alleges that one deputy
sheriff endangered his life by telling inmates that Plaintiff is a “child molester” and a “snitch.”
(Id. at 4, 6). Plaintiffs in forma pauperis application, however, is deficient for three reasons.

First, Plaintiff failed to authorize disbursements from his prison trust account to pay the
filing fees and to provide a certified copy of his trust fund statement for the last six months.
See 28 U.S.C. § 1915(a)-(b); L.R. 5-2. Without that authorization and the certified statement,
Plaintiff cannot proceed with his complaint unless he first pays the full amount of the filing fee.

Second, even if Plaintiff were to fix this procedural deficiency, the claims in the
complaint appear unexhausted. Under the Prison Litigation Reform Act (“PLRA”) of 1995,
state prisoners—including pretrial detainees—seeking relief in federal court for alleged civil
rights violations must exhaust all available prison administrative remedies before filing a
federal lawsuit. See 42 U.S.C. § 1997e(a), (h). Here, Plaintiff signed his complaint mere days
after the events complained of. (ECF 1 at 3, 6, 7). And although he claims that he exhausted
his administrative remedies, the notice of disposition that Plaintiff attached to his complaint
concerns a grievance Plaintiff filed months before the events alleged in the complaint. (/d. at 2,
8). Dismissal is thus appropriate when, as here, failure to exhaust is clear from the face of the
complaint. See Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014); Medina v. Sacramento
Cty. Sheriff's Dept, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is clear from
the face of the complaint and any attached exhibits that a plaintiff did not exhaust his available
administrative remedies before commencing an action, the action may be dismissed on
screening for failure to state a claim.”); Hammer v. California, 2020 WL 3571589, at *1 (E.D.
Cal. July 1, 2020) (inferring lack of administrative exhaustion because Plaintiff filed complaint
less than a month after the events alleged in complaint).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-07175-DMG-SK Document 4 Filed 08/13/20 Page 2of2 Page ID#:17

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-07175-DMG (SK) Date August 13, 2020

Title Anthony R. Archuleta v. Ko et al.

 

 

 

Third and last, the deputy sheriffs may not be sued in their official capacities on the facts
alleged. An official-capacity suit against employees of a municipality “is equivalent to a suit
against the governmental entity itself.” Gomez v. Vernon, 255 F.3d 1118, 1126-27 (9th Cir.
2001). So to bring official-capacity claims against Defendants, Plaintiff must allege facts—not
mere conclusory assertions—plausibly showing that Los Angeles County had a policy, practice,
or custom to violate Plaintiffs constitutional rights. See Monell v. Dep't of Soc. Servs., 436
U.S. 658, 690 (1978). But Plaintiff has alleged only an “isolated” or “sporadic” incident by the
individual deputy sheriffs in their personal capacities, which cannot support municipal liability
under Monell. See Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before
September 14, 2020 why his in forma pauperis application should not be denied and his
complaint dismissed. If Plaintiff wishes to proceed with this action, he must first file a
complete form CV-60P (attached here) that authorizes disbursements from his prison trust
account and includes a certified copy of his trust account statement for the last six months or
pay the full amount of the required filing fee. Even then, Plaintiff must also file either an
amended complaint that cures the deficiencies described in this order or a response to this
order explaining why it is wrong. If Plaintiff cannot cure the deficiencies outlined in this order,
or if Plaintiff no longer wishes to pursue this action, he may voluntarily dismiss the action
using the attached form CV-09. Prisoner complaints that are voluntarily dismissed do not
count as strikes under 28 U.S.C. § 1915(g), which limits the number of federal civil rights
lawsuits prisoners may file in their lifetime without prepayment of filing fees.

If Plaintiff files no notice of voluntary dismissal or timely response to this
order, the Court may also recommend involuntary dismissal of this action for
failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
